Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  134836                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 134836
                                                                    COA: 277220
                                                                    Oakland CC: 92-116442-FC
  JAMES ROUNDTREE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 19, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2007                   _________________________________________
           p1119                                                               Clerk